Citation Nr: 1047323	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  10-39 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1943 to November 
1945. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Army aircraft radio repair 
technician with service in the Europe-Africa-Mediterranean 
Theater of Operations from February 1944 to May 1945.  The 
Veteran does not contend nor do personnel records show that he 
participated in combat action.  

In statements in August 2008, the Veteran contended that he 
injured his knee by striking the end of a power equipment trailer 
and that he sprayed an insecticide (DDT) around his base camp 
over a period of four to six weeks while stationed in Corsica.  
He further contends that he sought treatment for right knee pain 
and respiratory distress at a dispensary near his camp.  In June 
2008, the National Personnel Records Center reported that the 
service treatment records and potentially applicable Surgeon 
General's Office reports were destroyed in a fire.  If service 
records are presumed to have been destroyed while in government 
custody, VA's duty to assist is heightened and includes an 
obligation to search for other forms of records that support the 
claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  There is 
also a heightened obligation to explain findings and to carefully 
consider the benefit-of-the-doubt rule in cases where records are 
presumed to have been destroyed while in custody of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The earliest records of medical treatment of the right knee are 
VA reports of X-rays starting in 1993 which were evaluated as 
normal with no evidence of acute fracture, fluid, or degenerative 
disease.  Indications of spurring, fluid, and degenerative 
changes were noted in X-rays in 1996 and 1998.  A VA examiner in 
August 1998 noted the Veteran's report of a fracture of the right 
patella 50 years earlier and the onset of right knee pain in the 
previous several months.  X-rays in 2004 were negative, but X-
rays in July 2004 showed moderately severe degenerative disease 
but with no evidence of an acute fracture.  The examiner did not 
provide an opinion on the etiology of the right knee disorder.  

Regarding pulmonary disease, the earliest relevant treatment 
records in the claims file are chest X-rays in 1994 and 1997 that 
were evaluated as normal.  In December 1998, a VA examiner noted 
the Veteran's history of smoking up to 1980 and the results of 
two pulmonary function tests.  The examiner diagnosed chronic 
obstructive pulmonary disease but did not note an awareness of 
the Veteran's reported history of spraying DDT in service or 
comment directly on possible causes of the disease.  

VA must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.

Here, there is competent medical evidence of right knee and 
pulmonary disorders.  The Board concludes that the Veteran's 
reports of an injury to the right knee and respiratory distress 
after spraying of DDT are competent and credible lay evidence 
because the events are consistent with the location and 
circumstances of his service at the time and are not contradicted 
by other evidence.   The Board considered the loss of service 
treatment records and resolves all doubt in favor of the Veteran.  
Moreover, the Veteran was granted service connection for a mental 
disorder in part because his reports of traumatic events in 
service were found to be credible and consistent with the 
location and activities of his military unit.  Therefore, the 
Board concludes that there is sufficient evidence of an injury or 
event in service.  

The evidence of record does not show a continuity of symptoms 
because X-rays and treatment records show no reported symptoms or 
clinical indications of either disorder prior to 1998.  
Generally, medical expertise is necessary to determine a 
relationship between a remote knee injury and spraying 
insecticide and current degenerative knee and pulmonary 
disorders.   Again resolving any doubt in favor of the Veteran, 
the Board concludes that the Veteran's indication of possible 
relationships between the current disorders and events in service 
meets the low threshold and that VA examinations and opinions are 
necessary to decide these claims.  38 C.F.R. § 3.159 (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.   Schedule the Veteran for a VA 
orthopedic examination.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's right knee disorder and provide 
an opinion whether any disability found is 
at least as likely as not (50 percent or 
greater possibility) related to a right 
knee injury in service as described by the 
Veteran.  

2.  Schedule the Veteran for a VA pulmonary 
examination.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination report.  
Request that the examiner provide an 
evaluation of the Veteran's chronic 
obstructive pulmonary disease or any other 
diagnosed respiratory disorder and provide 
an opinion whether any disability found is 
at least as likely as not (50 percent or 
greater possibility) related to spraying 
insecticide such as DDT in service. 

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claims for service connection for a 
right knee disorder and for chronic 
obstructive pulmonary disease.   If any 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



